DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 15 September 2020 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al. (US 6,435,600).

Regarding claim 1, Long et al. discloses A vehicle door latch device comprising: 
a latch (abstract; Long et al.) which is pivotally mounted to a base member and is rotatable from a full-latch position where the latch is engaged with a striker (394; Long et al.)  and capable of holding a door (36; Long et al.) to a completely closed state to an open position where the latch releases the striker and allows opening of the door, via a half-latch position(Fig. 22; Long et al.) where the door is an improperly closed state; 
a ratchet (262; Long et al.)which is pivotally mounted to the base member and prevents the latch from turning in an opening direction by engaging with the latch at the full-latch position and at the half-latch position; 
a moving member(702; Long et al.) which is movable moves the ratchet from the full-latch position where the ratchet is engaged with the latch to a releasing direction where the latch is disengaged by moving from a standby position to the releasing direction, and the moving member is brought into abutment with a stopper portion 
an electrical drive source (124, 126; Long et al.) for driving the moving member in the releasing direction; 
a full-latch detecting switch (282; Long et al.) which is activated while the latch rotates from the full-latch position to the half-latch position (Fig. 22, c.10,l.11-21 ; Long et al.); and 
a ratchet detection switch (280; Long et al.)that detects that the ratchet has turned to a release position where the ratchet disengages from the latch in the full latch position, (394; Long et al.)before the moving member comes into abutment with the stopper portion for release and stops, based on the movement of the moving member in the release direction by driving the electrical drive source (c.10, l.46-56; Long et al.), and 
a control unit (52; Long et al.) for controlling operation of the electrical drive source, 
wherein the control unit controls the electrical drive source(c.10, l.46-56; Long et al.) for driving the moving member in a release direction based on a door opening operation of an operation switch, and wherein the control unit controls to stop a power supply to the electrical drive source, when the latch is rotated from the full-latch position to the open position and the full-latch detecting switch is activated while the ratchet detection switch detects the movement of the ratchet to the release position and the moving member is brought into abutment with the stopper portion and is stopped.

Regarding claim 2, Long et al. discloses The vehicle door latch device according to claim 1, further comprising a half-latch detecting switch(280c.21, l55-63; Long et al.), wherein the half-latch detecting switch is activated in a position where the latch is slightly beyond the half-latch position, wherein the control unit (54, c.21, l45-659; Long et al.) controls the electrical drive source to rotate reversely when the half-latch detecting switch is activated, thereby returning the moving member from a release position to the standby position.
Note: the standby position does not appear to be materially different than closed, partially open and open positions of any given latch and is considered as such until otherwise clarified.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675